DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang et al. (US Publication 2019/0109686 A1).
In regards to claims 1 and 11, Jiang et al. (US Publication 2019/0109686 A1) teaches, A terminal in a communication system, the terminal (see figures 54 and 55, block diagram of a UE/terminal) comprising: a transceiver (see figure 55, transceiver 5513); and a controller coupled with the transceiver and configured to: receive, from a base station, configuration information for a channel state information reference signal (CSI-RS) (see figure 52, steps 5201 and 5202; Receiving of the reference signals in a first and second group of configuration resources within a first and second transmission resource groups respectively), the configuration information including information on a number of CSI-RS antenna ports (see figures 13 and 14; two respective CSI-RS port resource allocations schemes for a 28-port CSI-RS configuration), a type of code division multiplexing (CDM) (see figures 1 and 2; respective illustrations of CSI-RS patterns for 16-port and 12-port for CSI-RS RE mapping for CDM-4), and a plurality of CSI-RS configurations (see paragraphs 84-85; two 8-port CSI-RS configurations and three 4-port CSI-Rs configurations), receive, from the base station, the CSI-RS based on the configuration information for the CSI-RS (see paragraph 73; a new CSI-RS design and solution for CSI-RS transmission and reception), obtain channel state information (CSI) based on the received CSI-RS, (see figure 52; since CSI-RS configurations are determined, the transmission of the CSI is implied) and transmit, to the base station, the CSI, wherein in case that the type of CDM indicates CDM-8, the CSI-RS is based on a plurality of CDM-8 patterns which include 8 resource elements (REs), respectively (see figure 50 and paragraphs 127, 129; For 8 ports within one CDM8 group, each port is mapped onto 8 REs and corresponds to one 8-length OCC sequence; he CDM 8 scheme can also be applied a solution wherein all ports are located within a single PRB and is not limited the solution with two different transmission resource groups. In fact, it is possible to apply the CDM-8 scheme to any solution wherein four REs can be combined together).
In regards to claims 6 and 16, Jiang teaches, a method performed by a base station in a communication system (see figure 5), the method comprising: transmitting, to a terminal, configuration information for a channel state information reference signal (CSI-RS) (see figure 52, steps 5201 and 5202; Receiving by a terminal from a base station, the reference signals in a first and second group of configuration resources within a first and second transmission resource groups respectively), (see figures 13 and 14; two respective CSI-RS port resource allocations schemes for a 28-port CSI-RS configuration), a type of code division multiplexing (CDM) (see figures 1 and 2; respective illustrations of CSI-RS patterns for 16-port and 12-port for CSI-RS RE mapping for CDM-4), and a plurality of CSI-RS configurations (see paragraphs 84-85; two 8-port CSI-RS configurations and three 4-port CSI-Rs configurations); transmitting, to the terminal, the CSI-RS based on the configuration information for the CSI-RS see paragraph 73; a new CSI-RS design and solution for CSI-RS transmission and reception); and receiving, from the terminal, channel state information (CSI) corresponding to the CSI- RS (see figure 52; since CSI-RS configurations are determined, the transmission of the CSI is implied), wherein in case that the type of CDM indicates CDM-8, the CSI-RS is based on a plurality of CDM-8 patterns which include 8 resource elements (REs), respectively (see figure 50 and paragraphs 127, 129; For 8 ports within one CDM8 group, each port is mapped onto 8 REs and corresponds to one 8-length OCC sequence; he CDM 8 scheme can also be applied a solution wherein all ports are located within a single PRB and is not limited the solution with two different transmission resource groups. In fact, it is possible to apply the CDM-8 scheme to any solution wherein four REs can be combined together).
In regards to claims 2, 7, 12 and 17, Jiang teaches, wherein a CDM-8 patterns includes REs from the plurality of CSI-RS configurations (see figure 47 and paragraphs 123, 126; ports CSI-RS within one CDM8 group can map on REs which are combined from the part of first 8-port CSI-RS resource within subframe #n and the part of the second 8-port CSI-RS resource within subframe #m).
In regards to claims 3, 8, 13 and 18 Jiang teaches, wherein 8 REs of a CDM-8 pattern includes 4 sets of 2 REs, and wherein 4 sets are allocated to different subcarriers and orthogonal frequency division multiplexing (OFDM) symbols (see figure 13 and paragraph 94; in the second transmission resource group, PRB #n−1 and PRB n+1 are two closet transmission resources in which four REs are muted or unallocated. In such a case, in PRB #n−1, one 4-REs group in the OFDM symbols containing 8-port CSI-RS Config. 0 is not used, while in PRB n+1, one 4-REs group in the OFDM symbols containing 8-port CSI-RS Config.2 is not used).
In regards to claims 4, 9, 14 and 19, Jiang teaches, wherein 8 REs of a CDM-8 pattern includes 2 sets of 4 REs, and wherein 4 REs are adjacent in time and frequency axis (see figures 45, 46, 47, different schemes for CDM 8 for 32 CS-Rs ports).
In regards to claims 5, 10, 15 and 20 Jiang teaches,  wherein the plurality of CDM-8 pattern are based on following table (see figures 48, 49, 50, 51).
Relevant Prior Art
Prior art Moon et al. (US Publication 2017/0202014 A1) teaches, CSI-RS configuration including 12 or 16 CSI-RS antenna ports and the CDM type being CDM-2 or CDM-4) (see paragraph 193).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466